Title: Enclosure: Thomas Jefferson’s List of Books to be Acquired by de Bure Frères, [ca. 5 April 1818]
From: Jefferson, Thomas
To: de Bure Frères


                        
                             ca. 5 Apr. 1818
                        
                        The Greek Septuagint by Grabe. 10. v. 8vo
                        Hexapla Origenis à Bahrat. 2. v. 8vo Lipsiae et Lubec. apud Donatium. 1769.
                        Gassendi Syntagma philosophiae Epicuri. 4to Hagae Com. 1659. vel Amstel. 1684.
                        Gassendus de vitæ et moribus Epicuri. 4to Hagae Com. 1656.
                        the French translation of these two works. see L’avocat verb. Gassendi.
                        Les dialogues de Platon qui ont eté traduits par Maucroix et Racine.
                        De la Morale naturelle par M. M. de Z.— 16s voyez 15. Grimm. 436–40.
                        
                        Systeme social et Morale universel par le baron D’Holbach. voyez 16. Grimm 214. & 578
                        Discours de l’Empereur Julien, traduit par le Marq. d’Argens. Ferney 1769. 6. Grimm 368.
                        Dion Cassius de Sturtz. 1807. voyez Villers. Literature en Allemagne. 33. Paris Treutell 1809.
                        Herodotus de Schweighaeuser. Gr. Lat. notis. 12. v. 8vo
                        Oeuvres complettes de Xenophon. Gr. Lat. Fr. par Gail. 2. v. 8vo
                        Appianus Gr. Lat. Schweighaeuser. Lips. 1785. 3. v. 8vo
                        Ad Taciti annales Supplementa Brotier. 8vo Prague. 1774.
                        Juliani Caesares Gr. Lat. Fr. Gothae. 1736.
                        Opera Opere  di Platone di Dardi Bembo. 5. v. 12mo Venice 1601.
                        Scholia Didymi in Homeri Iliad et Odyss. 4. v. 12mo
                        Gnomici Poetae Graeci à Brunck. Gr. Lat. 8vo
                        Vie privée des Romains par d’Arnay. 12mo
                        Moeurs et coutumes des Romains par Bridault. 2. v. 12mo
                        Vie privée de Louis XV.
                    